IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 THE BANK OF NEW YORK MELLON,                   : No. 147 WAL 2018
 F/K/A THE BANK OF NEW YORK AS                  :
 TRUSTEE FOR THE HOLDERS OF                     :
 EQCC ASSET BACKED CERTIFICATES,                : Petition for Allowance of Appeal from
 SERIES 2001-1F,                                : the Order of the Superior Court
                                                :
                      Respondents               :
                                                :
                                                :
               v.                               :
                                                :
                                                :
 KARL M. POGONOVICH,                            :
                                                :
                      Petitioner                :


                                          ORDER



PER CURIAM

       AND NOW, this 28th day of August, 2018, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues rephrased for clarity are:


       (1)    Did the Superior Court depart from accepted judicial practices or abuse its
              discretion in finding as fact that Petitioner admitted to being personally
              served with the complaint in mortgage foreclosure?

       (2)    Did the Superior Court depart from accepted judicial practices or abuse its
              discretion in concluding as a matter of law that Petitioner had been served
              with original process with the underlying foreclosure complaint?


Justice Baer did not participate in the consideration or decision of this matter.